Order filed December 16, 2022.




                                     In The

                    Fourteenth Court of Appeals
                                  ____________
                                  ____________

                              NO. 14-22-00551-CV
                                ____________

                  SOUTHWEST SUNRISE, LLC, Appellant

                                        V.

                       JOHN GANNON, INC., Appellee


                   On Appeal from the 295th District Court
                            Harris County, Texas
                     Trial Court Cause No. 2021-15418


                                    ORDER

      The reporter’s record in this case was originally due August 22, 2022. See
Tex. R. App. P. 35.1. On November 30, 2022, this court ordered the court reporter
to file the record within 10 days. On December 15, 2022, the court reporter filed a
motion requesting an extension of time to file the record until December 23, 2022.
The court GRANTS the extension and issues the following order.
      We order Carl Richard Browning, the official court reporter, to file the
record in this appeal no later than December 23, 2022. No further extension will
be entertained absent exceptional circumstances. The trial and appellate courts are
jointly responsible for ensuring that the appellate record is timely filed. See Tex.
R. App. P. 35.3(c). If Carl Richard Browning does not timely file the record as
ordered, we will issue an order directing the trial court to conduct a hearing to
determine the reason for the failure to file the record.


                                    PER CURIAM


Panel Consists of Justices Wise, Zimmerer, and Wilson.